Case 2:20-cv-04450-CBM-PVC Document 41 Filed 07/08/20 Page 1 of 3 Page ID #:1675



         Terry W. Bird – Bar No. 49038
    1       tbird@birdmarella.com
         Dorothy Wolpert – Bar No. 73213
    2       dwolpert@birdmarella.com
         *Naeun Rim – Bar No. 263558
    3       nrim@birdmarella.com
         Shoshana E. Bannett – Bar No. 241977
    4       sbannett@birdmarella.com
         Kate S. Shin – Bar No. 279867
    5       kshin@birdmarella.com
         Oliver Rocos – Bar No. 319059
    6      orocos@birdmarella.com
         Christopher J. Lee – Bar No. 322140
    7       clee@birdmarella.com
         Jimmy Threatt – Bar No. 325317
    8       jthreatt@birdmarella.com
         BIRD, MARELLA, BOXER, WOLPERT,
    9    NESSIM, DROOKS, LINCENBERG &
         RHOW, P.C.
   10    1875 Century Park East, 23rd Floor
         Los Angeles, California 90067-2561
   11    Tel: (310) 201-2100 / Fax: (310) 201-2110
   12    Peter J. Eliasberg – Bar No. 189110                Donald Specter – Bar No. 83925
            peliasberg@aclusocal.org                           dspecter@prisonlaw.com
   13    Peter Bibring – Bar No. 223981                     Sara Norman – Bar No. 189536
            pbibring@aclusocal.org                             snorman@prisonlaw.com
   14    ACLU FOUNDATION OF SOUTHERN                        PRISON LAW OFFICE
         CALIFORNIA                                         1917 Fifth Street
   15    1313 West 8th Street                               Berkeley, California 94710
         Los Angeles, CA 90017                              Telephone: (510) 280-2621
   16    Tel: (213) 977-9500 / Fax: (213) 977-5297          Facsimile: (510) 280-2704
   17    Attorneys for Plaintiff-Petitioners
   18
                                      UNITED STATES DISTRICT COURT
   19
                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   20
      YONNEDIL CARROR TORRES,                             CASE NO. 2:20-cv-04450-CBM-PVCx
   21 et al.,
                                                          PLAINTIFF-PETITIONERS’
   22                        Plaintiff-Petitioners,       NOTICE OF NON-OPPOSITION
   23               vs.                                   TO CONVERTING JULY 7
                                                          HEARING RE: TEMPORARY
   24 LOUIS MILUSNIC, in his capacity as                  RESTRAINING ORDER TO
      Warden of Lompoc, et al.,                           PRELIMINARY INJUNCTION
   25
                 Defendant-Respondents.                   Assigned to Hon. Consuelo B. Marshall
   26                                                     Courtroom 8B
   27
   28
        3659199.1
                          NOTICE OF NON-OPPOSITION TO CONVERSION TO PRELMINARY INJUNCTION
Case 2:20-cv-04450-CBM-PVC Document 41 Filed 07/08/20 Page 2 of 3 Page ID #:1676




    1               TO THE COURT AND ALL COUNSEL OF RECORD:
    2               Please take notice that Plaintiff-Petitioners’ (“Petitioners”) do not object to
    3 the Court treating Petitioners’ Ex Parte Application for Temporary Restraining
    4 Order and Order to Show Cause Re: Preliminary Injunction (“TRO Application” as
    5 a motion for preliminary injunction. On July 7, 2020, the Court inquired as to
    6 whether the parties would object to converting the hearing on the TRO Application
    7 to a hearing for preliminary injunction. While Respondents indicated they were in
    8 agreement with streamlining the process, Petitioners were not able to agree at the
    9 time. Upon further consideration, and in light of the fact that both parties have
   10 submitted additional evidence and argument to the Court, Petitioners now agree with
   11 the Court and Respondents that the July 7 hearing can be treated as a hearing for
   12 preliminary injunction.
   13               Petitioners note that Respondents represented to the Court that Petitioner
   14 Felix Samuel Garcia would be transferred on July 9. This was untrue. Mr. Garcia’s
   15 transfer date is July 28 and given the many changes to date, that is far from certain.
   16 Respondents also represented to the Court that there were 1759 empty beds at
   17 Lompoc. The truth is that the designated capacity of Lompoc is 2058 people, there
   18 are currently 2500 inmates, 1 and at one of the Lompoc facilities, the infection rate is
   19 100%. These efforts to mislead the Court are characteristic of the conduct of BOP.
   20 The effort to cover up, rather than do something about the catastrophe now raging in
   21 Lompoc and other American prisons, is their goal. In violation of the Constitution,
   22 they are playing with lives. They should be restrained.
   23
   24
   25
   26
        1
            As of July 8, 2020, according to https://www.bop.gov/locations/institutions/lom/, there are
   27 1,526 prisoners at USP Lompoc, and according to https://www.bop.gov/locations/institutions/lof/,
   28 there are 974 prisoners at FCI Lompoc.
        3659199.1                                        2
                       NOTICE OF NON-OPPOSITION TO CONVERSION TO PRELMINARY INJUNCTION
Case 2:20-cv-04450-CBM-PVC Document 41 Filed 07/08/20 Page 3 of 3 Page ID #:1677




    1 DATED: July 8, 2020                    Respectfully submitted,

    2                                        Terry W. Bird
    3                                        Dorothy Wolpert
                                             Naeun Rim
    4                                        Shoshana E. Bannett
    5                                        Kate S. Shin
                                             Oliver Rocos
    6                                        Christopher J. Lee
    7                                        Jimmy Threatt
                                             Bird, Marella, Boxer, Wolpert, Nessim,
    8                                        Drooks, Lincenberg & Rhow, P.C.
    9
                                             By:         /s/ Naeun Rim
   10                                                          Naeun Rim
   11                                              Attorneys for Plaintiff-Petitioners

   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3659199.1                                   3
                    NOTICE OF NON-OPPOSITION TO CONVERSION TO PRELMINARY INJUNCTION
